People v Banks (2021 NY Slip Op 07311)





People v Banks


2021 NY Slip Op 07311


Decided on December 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2020-07996
 (Ind. No. 19-00237)

[*1]The People of the State of New York, respondent,
vDamien Banks, appellant.


The Law Offices of Joseph S. Gulino, Jr., Esq., PLLC, White Plains, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Robert H. Freehill, J.), rendered October 1, 2020, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review five orders of protection issued at the time of sentencing.
ORDERED that the judgment is affirmed.
The defendant's contention that the five orders of protection issued at his sentencing should be vacated is unpreserved for appellate review (see CPL 470.05[2]; People v May, 138 AD3d 1146, 1147), and we decline to review it in the exercise of our interest of justice jurisdiction since the defendant agreed to the issuance of these orders as part of his plea agreement (see People v Smith, 83 AD3d 1213, 1214).
The defendant's contention that the County Court improvidently exercised its discretion in declining to make the orders of protection in favor of his daughters subject to Family Court modification and in prohibiting all forms of contact between him and his daughters is without merit (cf. People v Lewis, 69 AD3d 1232, 1235).
RIVERA, J.P., CHRISTOPHER, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court